TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00013-CR




                                  Jon Mark Thurmond, Appellant

                                                   v.

                                    The State of Texas, Appellee




             FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
             NO. 01-5034-1, HONORABLE BOBBY L. CUMMINGS, JUDGE PRESIDING




                Appellant Jon Mark Thurmond pleaded no contest to an information accusing him of

unlawfully carrying a weapon. See Tex. Pen. Code Ann. ' 46.02 (West Supp. 2002). The court

adjudged him guilty and assessed punishment at incarceration for 365 days and a $500 fine. The court

suspended imposition of sentence and placed appellant on community supervision.

                Appellant waived his right to counsel and represents himself on appeal. Appellant did not

respond to the Court=s notices. A reporter=s record was not requested. See Tex. R. App. P. 37.3(c)(1).

Appellant did not file a brief. See Tex. R. App. P. 38.8(b)(4).
                 We have examined the record before us and find no fundamental error or other matter that

should be considered in the interest of justice. The judgment of conviction is affirmed.




                                                 __________________________________________

                                                 Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Affirmed

Filed: August 30, 2002

Do Not Publish




                                                    2